Label Matrix for local noticing       13.7, LLC                                      LVNV Funding LLC
1126-7                                PO BOX 1931                                    c/o Resurgent Capital Services
Case 17-70174-JHH13                   Burlingame, CA 94011-1931                      PO Box 10587
NORTHERN DISTRICT OF ALABAMA                                                         Greenville, SC 29603-0587
Tuscaloosa
Thu Sep 17 14:47:06 CDT 2020
PRA Receivables Management LLC        Spot Loan by American InfoSource LP as agent   U. S. Bankruptcy Court
POB 41067                             PO Box 248838                                  2005 University Blvd., Room 2300
Norfolk, VA 23541-1067                Oklahoma City, OK 73124-8838                   Tuscaloosa, AL 35401-1546



ALABAMA GAS CORPORATION               Afni, Inc.                                     Alabama Department of Revenue
2101 SIX AVENUE NORTH                 Po Box 3097                                    Legal Division
BIRMINGHAM AL 35203-2737              Bloomington, IL 61702-3097                     P.O. Box 320001
                                                                                     Montgomery, AL 36132-0001


Ally Financial                        Ally Financial                                 Ally Financial
200 Renaissance Ctr                   PO Box 130424                                  PO Box 380902
Detroit, MI 48243-1300                Roseville MN 55113-0004                        Minneapolis, MN 55438-0902



Ally Financial                        American Family Care                           Bellsouth Telecommunications, INC
Payment Processing Center             c/o Amsher Collection Services Inc.            One AT&T Way
PO Box 9001952                        4524 Southlake Pkwy Ste 15                     Room 3A104
Louisville, KY 40290-1952             Hoover AL 35244-3271                           Bedminster, NJ 07921-2693


CVS                                   (p)CASHCALL INC                                Cash Central/Community Choice Financial
3302 15TH STREET                      1 CITY BOULEVARD WEST                          P.O. Box 3544
Tuscaloosa, AL 35401-2732             SUITE 1000                                     Dublin, Ohio 43016-0269
                                      ORANGE CA 92868-3611


Cbe Group                             Convergent Outsourcing Inc.                    Convergent Outsourcing Inc.
1309 Technology Pkwy                  10900 Corporate Centre Dr #100                 PO Box 9004
Cedar Falls, IA 50613-6976            Houston, TX 77041-5195                         Renton, WA 98057-9004



Credit Bureau Systems, Inc.           Cross Check                                    Crosscheck
550 Greensboro Ave, #301              c/o Law Offices of Joel Cardis LLC             6119 State Farm
Tuscaloosa, AL 35401-1584             2006 Swede Rd Suite 100                        Rohnert Park, CA 94928-2146
                                      E. Norriton, PA 19401-1787


DCH REGIONAL MEDICAL CENTER           DCH Reg. Med. Ctr.                             DCH Regional Medical Center
C/O DISHUCK AND LACOSTE               809 University Blvd E                          PO Box 2058
PO BOX 20677                          Tuscaloosa, AL 35401-2071                      Tuscaloosa, AL 35403-2058
TUSCALOOSA, AL 35402-0677


(p)INTERNAL REVENUE SERVICE           Dept Of Education/Neln                         Direct Loans U.S.department of education
CENTRALIZED INSOLVENCY OPERATIONS     121 S 13th St                                  P.O. box 242800
PO BOX 7346                           Lincoln, NE 68508-1904                         Louisville, KY 40224
PHILADELPHIA PA 19101-7346

               Case 17-70174-JHH13   Doc 97-1 Filed 09/18/20 Entered 09/18/20 08:45:42                    Desc
                                        Exhibit MATRIX Page 1 of 3
(p)DIRECTV LLC                          Direct TV                                 Discover Bank
ATTN BANKRUPTCIES                       c/o Sunrise Credit Services, Inc.         Discover Products Inc
PO BOX 6550                             PO Box 9100                               PO Box 3025
GREENWOOD VILLAGE CO 80155-6550         Farmingdale, NY 11735-9100                New Albany, OH 43054-3025


EZ Money                                Eos Cca                                   (p)FISHBACK FINANCIAL CORPORATION
c/o MGI                                 700 Longwater Dr                          PO BOX 5057
PO Box 1513                             Norwell, MA 02061-1624                    BROOKINGS SD 57006-5057
Bountiful, UT 84011-1513


First Premier Bank                      Franklin Collection Sv                    HSBC Card Services
601 S Minnesota Ave                     2978 W Jackson St                         ATTN: Bankruptcy Dept
Sioux Falls, SD 57104-4868              Tupelo, MS 38801-6731                     PO Box 4215
                                                                                  Buffalo NY 14240-4215


I.C. Systems, Inc.                      LVNV Funding                              LVNV Funding, LLC its successors and assigns
P.O. Box 64378                          Resurgent Capital Services                assignee of Arrow Financial Services,
St Paul, MN 55164-0378                  PO Box 10587                              LLC
                                        Greenville, SC 29603-0587                 Resurgent Capital Services
                                                                                  PO Box 10587
                                                                                  Greenville, SC 29603-0587
Payliance                               Paypal Inc                                (p)PLAZA SERVICES LLC
3 Easton Oval Ste 210                   c/o Convergent Outsourcing Inc.           ATTN MANNY WILLIAMS
Columbus, OH 43219-6011                 10750 Hammerly Blvd #200                  110 HAMMOND DRIVE
                                        Houston, TX 77043-2317                    SUITE 110
                                                                                  ATLANTA GA 30328-4806

(p)PORTFOLIO RECOVERY ASSOCIATES LLC    Seventh Avenue                            Spire Energy
PO BOX 41067                            1112 7th Ave                              c/o Alabama Gas Corp
NORFOLK VA 23541-1067                   Monroe, WI 53566-1364                     2101 Six Avenue North
                                                                                  Birmingham AL 35203-2737


State of Alabama Dept. of Revenue       U.S. Department of Education C/O Nelnet   US DEPARTMENT OF EDUCATION
50 Ripley Street                        121 S 13TH ST, SUITE 201                  CLAIMS FILING UNIT
Montgomery, AL 36132-0001               LINCOLN, NE 68508-1911                    PO BOX 8973
                                                                                  MADISON, WI 53708-8973


Us Dept Of Education                    Wells Fargo                               Wells Fargo Bank N.A.
Po Box 5609                             P.O. Box 5058                             P.O. Box 63491
Greenville, TX 75403-5609               MAC P6053-021                             MAC A0143-042
                                        Portland, OR 97208-5058                   San Francisco, CA 94163-0001


William Barnes                          C David Cottingham                        Ginger D Cockrell
3300 Azalea Lane                        Chapter 13 Standing Trustee               Cockrell, Cockrell, Townsend & Ritchey L
Tuscaloosa, AL 35405-2743               701 22nd Avenue, Suite 4                  1409 University Boulevard
                                        P O Drawer 020588                         Tuscaloosa
                                        Tuscaloosa, AL 35402-0588                 Tuscaloosa, AL 35401-1633

Tedra Lanaya Williams
3201 Hargrove Road East Apt 2004
Tuscaloosa, AL 35405-3436


               Case 17-70174-JHH13     Doc 97-1 Filed 09/18/20 Entered 09/18/20 08:45:42               Desc
                                          Exhibit MATRIX Page 2 of 3
                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Cash Call                                             Department of the Treasury                           Direct TV
PO Box 66007                                          IRS                                                  P.O. Box 78626
Anaheim, CA 92816                                     Atlanta, GA 39901-0010                               Phoenix, AZ 85062-8626



First Bank & Trust                                    Plaza Services                                       Portfolio Recovery Associates, LLC
215 West 4th Avenue                                   110 Hammond Drive, Suite 110                         PO Box 41067
Milbank, SD 57252                                     Atlanta, GA 30328                                    Norfolk, VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)13.7, LLC                                          (u)Cash Call                                         (u)Direct Loans
PO BOX 1931                                           c/o Delbert Services Corporation                     c/o US Dept of Education
Burlingame, CA 94011-1931



(u)EZ Money                                           (d)Spot Loan                                         End of Label Matrix
c/o EZCORP Inc/ Legal Department                      by American InfoSource LP as agent                   Mailable recipients      57
                                                      PO Box 248838                                        Bypassed recipients       5
                                                      Oklahoma City, OK 73124-8838                         Total                    62




               Case 17-70174-JHH13                 Doc 97-1 Filed 09/18/20 Entered 09/18/20 08:45:42                             Desc
                                                      Exhibit MATRIX Page 3 of 3
